Citation Nr: 1637647	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  10-42 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran served on active duty from August 1977 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 RO decision.  In February 2014, the Board remanded the appeal for further evidentiary and procedural development.  Such development having been satisfactorily accomplished, the appeal has been returned to the Board.  

In the Board's February 2014 remand, the Board referred a claim for entitlement to service connection for a cervical spine disorder for appropriate action.  It does not appear that the RO has taken any further action in this regard.  It is therefore again referred.  


FINDING OF FACT

The Veteran is rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.


CONCLUSION OF LAW

A total disability rating for compensation based upon individual unemployability due to service-connected disabilities is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends his service-connected disabilities render him unable to retain or maintain gainful employment.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as one disability.  The Veteran's employment history, educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.  It is further provided that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In determining whether the Veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose, supra.

According to his application for unemployability benefits, the Veteran completed high school only.  However, he reported to a VA examiner that he had had two years of college and obtained a degree in criminal justice from the University of Alabama, along with business credits at the University of Maryland.  His service positions were ones of responsibility, including with the military police and as a staff sergeant, to include a combat role in Somalia.  After service, he worked as a machinist for eight years.  

Service connection has been granted for post-traumatic stress disorder (PTSD) rated as 50 percent disabling; venous insufficiency of the left leg, rated as 40 percent disabling; residuals of a compression fracture of T5 with degenerative disc disease, rated as 20 percent disabling; bilateral hearing loss, rated as 10 percent disabling; a right knee disability, rated as 10 percent disabling; and scar residuals on the right foot and left index finger, rated as 0 percent disabling.  The combined disability rating is 80 percent.  As such, he meets the schedular criteria for an award of a total disability rating for compensation based on individual unemployability under the provisions of 38 C.F.R. §  4.16 (a), if in the judgment of VA, his service-connected disabilities render him unemployable.

Following the Board's remand, several medical opinions regarding the Veteran's employability were obtained.  Following an April 2014 VA venous examination, in which it was noted the Veteran had several active open sores on his leg, the examiner concluded, "In regards to employability based on service connected conditions, veteran should not have a job which requires prolonged standing, walking or sitting.  He should be able to sit and stand as necessary and should change positions every 2 hours.  He should have the opportunity to elevate the affected area and should keep open areas covered till healed.  He should avoid working with sharp objects or where there is a significant risk of trauma because of potential bleeding problems."

The Veteran reports that he has gotten in fights at work and outside of work, which he attributes to impaired impulse control related to his PTSD.  Following an April 2014 VA psychological examination, the examiner opined that the Veteran's service-connected PTSD does not impact his ability to engage in physical or sedentary employment, although his PTSD requires work accommodations including the ability to take breaks when needed to reduce anxiety or irritation and the ability to work independently or with reduced interpersonal interactions.  

Another examiner determined that the Veteran's right knee and back disabilities do not preclude employment.  Similarly, an audiological examiner opined that the Veteran's hearing loss did not impact his ability to perform work.  

Upon review of the evidence, the Board finds that the Veteran is rendered unemployable due to the combined effect of his service-connected disabilities.  Given his educational background and work history, the Board finds that the combination of mental and physical disabilities results in greater limitations on his employability than one or the other type of disability would.  Although the accommodations listed by both VA examiners seem reasonable on their face, together they very likely would prevent the Veteran from obtaining and retaining employment, particularly in a field where he has experience.  The recommendations that he should have reduced interpersonal interactions and should take breaks to reduce anxiety are definitely incompatible with any job in the area of law enforcement, which was his service experience.  The limitations on working with sharp objects and reducing the risk of bleeding are incompatible with any job in law enforcement and also with his previous experience as a machinist.  Therefore, the Board concludes that the Veteran is, as a practical matter, unemployable, without consideration of his age or other nonservice-connected disabilities.  His ability to obtain and retain employment with this particular disability combination is very much in doubt.

To the extent there may be any remaining doubt, such doubt must be resolved in favor of the claim.  This standard of proof reflects "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  As the Court has observed: 

[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits.  Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014).

A total disability rating based upon unemployability is therefore granted.


ORDER

A total disability rating based upon individual unemployability due to service-connected disabilities is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


